Citation Nr: 1523783	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-17 832	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to April 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In a June 2013 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in May 2015, he withdrew such request.  


FINDINGS OF FACT

1. The Veteran in this case served on active duty from February 1960 to April 1964.

2. On May 28, 2015, prior to the promulgation of a decision in the appeals, the Board received notification from the appellant, through his authorized representative, that a withdrawal of these appeals is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals by the appellant (or his authorized representative) have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.


ORDER

The appeals are dismissed.



		
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


